Citation Nr: 0613502	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  98-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for undersurface tear, 
posterior body of the left medial meniscus, with history of 
anterior cruciate laxity, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, including depression, as secondary to the service-
connected left knee disability.

3.  Entitlement to service connection for a left ankle 
fracture as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Milwaukee, 
Wisconsin, dated in May 1998, September 2002, and June 2003, 
which denied an increased rating for a left knee disability, 
service connection for a left ankle fracture, and service 
connection for a psychiatric disorder, including depression, 
respectively.  The Board initially reviewed the denial of an 
increased rating for a left knee disability in August 2001, 
at which time, the Board remanded the claim for further 
evidentiary development.  

The issue of an increased rating for a left knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims; all reasonable development necessary 
for the disposition of the appeal of these claims has been 
completed.

2.  A psychiatric disorder, including depression, is not 
shown in service and post-service treatment records show an 
initial diagnosis of a psychiatric disorder in 2000; there is 
no competent evidence that shows the veteran has a current 
psychiatric disability of depression that is related to 
service or a service-connected disability.

3.  A left ankle disability is not shown in service and post-
service treatment records show an initial diagnosis of a left 
ankle fracture in 2002; there is no competent evidence that 
shows the veteran has a current left ankle disability that is 
related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, 
including depression, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).

2.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice regarding the increased 
rating for a left knee disability in January 2005.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in May 1998, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  The January 2005 VCAA notice complies 
with all requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in that it: (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence that VA will seek to provide; (3) 
informs the claimant about the information and evidence the 
claimant is expected to provide; and (4) requests or tells 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The RO sent initial VCAA 
notice regarding service connection for a psychiatric 
disorder in May 2003, which was one month before the initial 
RO decision.  The May 2003 notification also addresses all 
four elements.  The Board finds that these documents show 
that the appellant was notified of the evidence needed to 
substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present case, the veteran was informed of all elements 
necessary to dispose of his claims.  His veteran status had 
been previously established.  Since the Board finds that 
service connection for a psychiatric disability and a left 
ankle disability are not warranted in this case, the rating 
and effective date for these benefits are not in dispute and 
are not the subject of this appeal.  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite the lack of notice provided to the 
veteran on these elements.  See Bernard, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, including a recent 
examination in June 2005.  There is sufficient medical 
evidence of record to make a decision on the issues decided 
herein.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

For certain chronic disorders, such as psychosis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; his contentions, VA records for treatment from 1995 
to 2005; VA examination reports; and records from the Social 
Security Administration.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Psychiatric Disorder-Depression

 The veteran has asserted two theories for the etiology of 
his currently diagnosed depressive disorder.  At one point, 
as shown in a letter from April 2003, the veteran contended 
that his psychiatric condition was manifested by anxiety and 
stress and was attributable to his military duties as a 
parachutist.  More recently, as reflected in the June 2005 
compensation and pension examination (C&P examination) 
report, the veteran asserted that his depressive disorder was 
secondary to his service connected left knee disability.  
(Service connection is in effect for undersurface tear, 
posterior body of the left medial meniscus, with history of 
anterior cruciate ligament laxity, evaluated as 20 percent 
disabling.)  The record indicates the veteran is a lay 
person, not a medical professional.  As such, his statements 
as to nexus are entitled to no probative weight.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Causative factors of a 
disease amount to a medical question; thus, only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  A review of the 
record indicates that service connection is not warranted for 
a psychiatric disorder, including depression.  

The record reveals two medical opinions regarding the origins 
of the veteran's psychiatric disability, diagnosed at a VA 
treatment facility as depressive disorder NOS (not otherwise 
specified).  Both opinions attribute the veteran's 
psychiatric disability to factors not related to service.  
The first opinion is expressed in a State disability 
determination examination by E.K., M.D. in March 2001.  Dr. K 
opined that the veteran had a diagnosis of substance abuse by 
history and his depression was likely from substance abuse.  
The second opinion is the result of a C&P examination in June 
2005, in which the VA examiner opined that it is less likely 
than not that the veteran's depression is related to his 
service-connected knee condition.  The Board finds both 
opinions to be credible and probative, but finds the VA 
examination more so.  The VA examiner stated he based his 
opinion on his review of the veteran's records, psychological 
testing, and the results of his examination.  

The VA examiner described his extensive probing of the 
veteran as to any correlation between the veteran's service-
connected left knee disorder, pain, and other circumstances 
in his living situation.  The VA examiner explained that 
there was no mention of depression as being correlated to or 
a function of the veteran's knee pain in progress notes from 
the last few visits to his doctor.  He pointed specifically 
to a December 2004 progress note that stated the doctor's 
impression that the depression appears to be a function of 
living in a community that had no persons of the veteran's 
race/ethnicity and that the veteran felt sad because of being 
separated from his family and having made "poor choices in 
his life."  The examiner also added that he cannot identify 
any psychological disorder that is associated with the 
veteran's knee pain.  Apparently, his conclusion encompasses 
all diagnoses of record, including "X" chemical dependency, 
continuous alcohol, cocaine abuse, polysubstance abuse, 
dysthymic disorder, adjustment reaction with anxiety, 
substance induced mood disorder, substance induced psychotic 
disorder, and depression with psychotic features.  As the 
examiner has made a thorough review of the veteran's records 
and supported his opinion with adequate reasons and bases, 
the Board finds his opinion to be dispositive on the matter 
of secondary service connection of a psychiatric disorder, 
including depression.
 
Service medical records fail to show a chronic psychiatric 
disability.  Inservice treatment records are devoid of any 
findings attributed to mental illness.  The veteran's 
separation examination, which included a psychiatric 
component, reflects all normal findings.  There is no 
evidence that a diagnosis of a psychotic disorder was made 
within one year of the veteran's discharge.  Finally, there 
is no evidence to show the veteran had continuous symptoms of 
a psychiatric disability from the time of his discharge in 
October 1982 to the present.  

Actually, the earliest evidence of record shows the veteran 
was admitted to VA facilities beginning in 1995 for a 
substance abuse treatment program.  The 1995 discharge 
summary indicates that he previously completed a treatment 
program for substance abuse in 1990 and also had the same 
type treatment at another VA facility in 1992.  In a 
discharge summary from October 1996, the veteran subjectively 
complained that he gets quite depressed when he is undergoing 
withdrawals.  There is no objective finding in this regard.  
During an admission in October 1997, his mood was described 
as "basically normal" and he had no suicidal or homicidal 
ideations.  Clinicians also described his mood as normal, but 
with constricted affect, during a February 1998 admission.  
Diagnosis of a dysthymic disorder was not made until January 
2000, over 17 years after the veteran left active service.

The veteran has not been very specific as to the date of 
onset of his psychiatric symptoms; however, based on the 
record, the Board finds that the symptoms associated with his 
currently diagnosed depressive disorder NOS, did not arise 
until many years after service.  Consequently, the Board 
finds that service connection for a psychiatric disability, 
including depression, is not warranted on either a direct or 
presumptive basis.  In summary, the evidence preponderates 
against service connection for a psychiatric disorder, 
including depression, because there is no competent evidence 
that the veteran incurred a psychiatric disorder in service, 
within one year of his discharge, or secondary to his 
service-connected left knee disability.  Therefore, the 
benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for a psychiatric 
disorder, including depression and a grant of service 
connection is not warranted.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 

Left Ankle Fracture

The veteran contends that he fell and broke his ankle as a 
result of his service-connected left knee giving way.  The 
evidence does not establish a relationship between the 
veteran's left ankle fracture and his service. 

The veteran underwent a C&P examination in July 2002 to 
determine the nature and etiology of the claimed left ankle 
fracture.  After examining the veteran and having X-rays 
performed, the examiner stated that a fracture of the left 
ankle is clear, but he opined that it is not service 
connected or aggravated by a service-connected injury.  
Service medical records substantiate the examiner's 
conclusion in that they show no findings pertaining to a left 
ankle injury, event, or disease.  Moreover, post-service 
medical records do not show any degenerative process in the 
left ankle in the year after the veteran was discharged.  
Although it is unclear whether the VA examiner was addressing 
the veteran's contention of service connection secondary to 
his left knee disability, the Board finds the opinion to be 
sufficient.  In this regard, the Board finds VA outpatient 
records are dispositive of the matter.  Outpatient records 
dated when the veteran initially presented with complaints of 
left ankle pain, one day after he fell in January 2002, show 
the veteran's own description of the accident.  According to 
the notes, the veteran's understanding of his medical 
condition in his own words was he "slipped on ice."  The 
notes also reveal the veteran had a couple of drinks and 
twisted his left ankle behind his back (presumably as he 
fell).  Notably, there is no mention of the left knee giving 
way or falling due to left knee instability or weakness.  The 
veteran did not make this allegation until he filed a claim 
for disability compensation one week later.

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, the Board as well as RO adjudicators, are 
clearly charged with the task of making credibility findings.  
See Eddy v. Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 
Vet App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Elkins v. Gober, 229 F. 3d 1369 (2000); Madden v. 
Brown, 125 F. 3d 1477, (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498 (1995).  In the instant case, treatment records 
conflict with the veteran's current version of the 
circumstances leading to his left ankle fracture.  Because 
there is a conflict, the Board must determine what evidence 
is more credible.  In this case, the Board finds the 
treatment records are more credible because they reflect the 
veteran's unbiased statements, as made in a treatment 
setting, not pursuant to a claim for compensation.  The Board 
also finds the medical evidence more credible because it was 
developed contemporaneously with the initial treatment for 
the fall, not eight days later while filing a claim.  

In summary, the competent evidence in this matter indicates 
that service connection for a left ankle fracture is not 
warranted on a direct, presumptive, or secondary basis.  The 
evidence preponderates against the claim for service 
connection for a left ankle fracture.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Accordingly, service connection for a left ankle 
fracture is not warranted.  


ORDER

Service connection for a psychiatric disorder, including 
depression, is denied.

Service connection for a left ankle fracture is denied.


REMAND

A review of the evidence indicates that an additional VA 
examination is warranted to fully evaluate the level of 
disability in the veteran's service-connected left knee  
disability.  The most recent C&P examination for his service-
connected left knee disability occurred in July 2002.  
Although almost four years have passed since the last VA 
examination, this is not the sole reason the Board finds a 
new examination is necessary.  See VAOPGCPREC 11-95 (Holding 
in part that the Board is not required to remand an appealed 
claim merely because of the passage of time when an adequate 
examination report was originally prepared, unless the 
severity of the disability has increased. )  Objective 
findings in outpatient records show inexplicable changes from 
the July 2002 examination, which indicate a worsening of his 
condition.  Results of that examination demonstrated no 
limitation of motion in extension.  There was no discussion 
of functional impairment.  Tests for instability, such as 
McMurray's and Lachman's were "totally negative."  And the 
VA examiner interpreted an MRI (magnetic resonance imaging) 
done in late July 2002 to show no gross lesions and ACL 
(anterior cruciate ligament) and PCL (posterior cruciate 
ligament) were intact.  

Outpatient records dated in September 2002 reveal an initial 
outpatient evaluation of the left knee that included a MRI 
done in mid August 2002.  On examination, the veteran 
demonstrated 19 to 110 degrees of active flexion of his left 
knee, indicating a 19-degree limitation in extension.  
Moreover, the interpretation of the MRI revealed an 
undersurface tear of the posterior body of the medial 
meniscus, no change in mild chondromalacia of the articular 
cartilage of the lateral facet of the patella medially, and 
mild bone bruises or evidence of abnormal mechanical 
stressors of the medial femoral condyle and medial tibial 
plateau.  The veteran's problems were noted to include left 
knee pain status, decreased left knee active and passive 
range of motion, left lower extremity weakness, and his lack 
of ambulation endurance.  The plan was to engage the veteran 
in physical therapy to address these areas and the prognosis 
was thought to be good.  However, as noted, there are no C&P 
examinations after July 2002.  

In this matter, there is some question as to whether the July 
2002 examination depicts the current status of the veteran's 
service-connected left knee disability.  The Board concludes 
that a thorough and contemporaneous medical examination is 
required, "so that the evaluation of the claimed disability 
will be a fully informed one."  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).     

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his left knee disability.  
All indicated tests and studies should 
be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's left knee disability with a 
full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  
The examiner should express an opinion 
as to the impact of the veteran's left 
knee disability upon his vocational 
pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was 
conducted.  

3.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
symptomatology that are vital in his 
claim.  38 C.F.R. § 3.655 (2005); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the AMC should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claim.

5.  Thereafter, the AMC should 
readjudicate the claim for an increased 
rating for a left knee disability.  If 
the claim remains denied, the appellant 
and his representative should be 
furnished an appropriate SSOC, and given 
the opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


